Citation Nr: 0032811	
Decision Date: 12/15/00    Archive Date: 12/28/00

DOCKET NO.  95-29 483	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been submitted 
sufficient to reopen the previously denied claim for 
entitlement to service connection for a heart condition.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

L.J. Bakke, Associate Counsel


REMAND

The Board has reviewed the evidence before it and finds that 
further development is necessary before it can complete 
appellate action on this claim.

Three volumes of photocopies of medical evidence are of 
record, apparently received from the VA Medical Center (MC) 
in Danville, Illinois, and are stamped "Received" by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
December 1998.  The RO did not issue a supplemental statement 
of the case advising its consideration of this evidence.  The 
last statement of the case of record is dated in August 1995, 
before the Board's initial, April 1998, Remand requesting 
further development.  In addition, the Board notes that the 
receipt of this evidence by the RO appears to contradict, in 
part, an August 1998 memorandum to the Chairman of the Board 
in which the RO indicates that it had exhausted all sources 
for the requested records.  This new evidence must be 
considered and the RO must prepare a supplemental statement 
of the case.  See 38 C.F.R. § 19.37 (1999).

Accordingly, this case is REMANDED for the following actions:

1.  The RO should re-adjudicate the 
veteran's claim to reopen the previously 
denied claim for service connection for a 
heart condition with full regard of 
medical evidence received in December 
1998 from VAMC St. Petersburg, Florida.  
The RO should undertake any additional 
development necessary.

2.  If the benefit sought on appeal 
remains denied, the appellant and the 
appellant's representative, if any, should 
be provided with a supplemental statement 
of the case.  The supplemental statement 
of the case must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MARY GALLAGHER
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



